
	
		III
		110th CONGRESS
		2d Session
		S. RES. 706
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell), submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in Peter Bergel v. Pacific Gas & Electric.
	
	
		Whereas, in the case of Peter Bergel v. Pacific Gas &
			 Electric, No. 0712–15723, pending in Multnomah County Circuit Court in
			 Portland, Oregon, the defendant has requested testimony from Denise Racanelli,
			 an employee in the office of Senator Gordon Smith;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Denise Racanelli is authorized to
			 testify in the case of Peter Bergel v. Pacific Gas & Electric, except
			 concerning matters for which a privilege should be asserted.
		2.The Senate Legal Counsel
			 is authorized to represent Denise Racanelli in connection with the testimony
			 authorized in section one of this resolution.
		
